ATTACHMENT TO ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/23/21 have been fully considered but they have not been entered. Specifically, the amendment to claim 1 to recite “wherein a mass content ratio between the epoxy resin and the silane coupling agent in the adhesive layer is from 1 to 20.0” raises new issues that would require further consideration and search.
It is noted that even if the amendment were entered, the claims would not be allowable over the prior art of record for the following reasons:
Applicant argues that Examples 4-1 and 4-2 of Yonehama uses 0.1 part of a silane coupling agent and 50 parts of a glycidylamino group- containing epoxy resin. Thus, a mass ratio between Yonehama's epoxy resin and Yonehama's silane coupling agent is 500, which is well outside of the 1 to 20.0 range recited in each of amended claims 1 and 11.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.”  In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). In paragraphs [0099]-[0100], Yonehama broadly discloses silane coupling agent in an amount of 0.1 to 5.0% by weight. While the basis is of the whole mass of the epoxy resin composition, the disclosed amount of silane coupling agent would still result in an epoxy resin to silane coupling agent content ratio that falls within the claimed range (e.g. 95% epoxy resin to 5% silane coupling agent = mass ratio of 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787